Citation Nr: 1539997	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-24 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a rating in excess of 20 percent for urticaria and angioneurotic edema.  


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1963 to October 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and February 2014 rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs Regional Office (RO).  


REMAND

In his September 2014 substantive appeal pertaining to the issue of entitlement to an increased rating for service-connected urticaria and angioneurotic edema, the Veteran requested a hearing before a member of the Board by videoconference.  There is no indication from the record that the Veteran has been scheduled for a videoconference hearing before the Board in connection with the appeal.  

The Board acknowledges that the Veteran did not request a hearing before the Board in his September 2009 substantive appeal of the issue of entitlement to an increased rating for service-connected PTSD.  However, as the hearing request of record was received subsequent to the September 2009 substantive appeal, and before a decision was made with regard to the issue of entitlement to an increased rating for PTSD, the Board finds it reasonable to consider the request to apply to all issues on appeal.

Because hearings before the Board are scheduled by the RO, remand is required for the hearing to be scheduled.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the issues of entitlement to increased ratings for PTSD and urticaria and angioneurotic edema.  Notify the Veteran and representative, of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

